The action was for slander, and the plaintiff was permitted, upon filing the proper affidavit, to sue in forma pauperis. Having also filed the affidavit required by sec. 149, C. C. P., that the action was for an injury to her character, the Court issued an order of arrest and the defendants gave bail. At Fall Term, 1872, the defendants moved to vacate the order of arrest, and discharge the bail given by them in obedience to said order. Motion allowed; whereupon the plaintiff appealed.
In the absence of any other provision, the privilege of suing in formapauperis might by implication include the right to appeal and to have the provisional remedies also, in forma pauperis that is, without giving an undertaking with sureties. But C. C. P., sec. 152, provides, "Before making the order (of arrest), the Judge *Page 74 
shall require a written undertaking on the part of the plaintiff, with sureties, to the effect," c. This express provisions excludes the implication, that a plaintiff who is allowed to sue without giving a prosecution bond, is also to have the right to an order of arrest without a written undertaking. See, also, C. C. P., sec. 174.
(92)    There is no error in the ruling by which the order for the arrest is vacated.
PER CURIAM.                                       Order confirmed.